Citation Nr: 1233591	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-39 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from March 1966 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2012.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability, of entitlement to service connection for a right knee disability as secondary to the service-connected left knee disability, of entitlement to increased disability ratings for a service-connected low back disability and service-connected left leg radiculopathy, and of entitlement the a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

The Board notes that at the August 2012 Board hearing, the undersigned Veterans Law Judge discussed taking jurisdiction over the claim of entitlement to a TDIU as part of the claim for an increased disability rating for a left knee disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, after a review of the record, the Board finds that because there have been so many new claims raised by the record (those noted above), it is in the best interests of the Veteran to refer the claim so that it may be fully developed and adjudicated in conjunction with the other new claims that have been raised by the record.   


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to an increased disability rating for his left knee disability is decided.  

At his August 2012 Board hearing, the Veteran reported that he has been awarded entitlement to Social Security Administration (SSA) disability benefits as a result of his inability to work because of his various disabilities.  However, there is no indication from the record that the SSA records have been obtained or that attempts to obtain the records have been made.  As the Veteran has reported that the SSA disability benefits were granted, in part, for impairment resulting from his left knee disability, the Board finds that attempts to obtain these records must be made before a decision is rendered in this case.  

At his August 2012 Board hearing, the Veteran's representative argued that the Veteran's most recent VA examination of his left knee in February 2012 was inadequate because the examiner was unable to complete repetitive range of motion testing and muscle strength testing as a result of the Veteran's severe pain.  The Veteran testified at his hearing that it might be beneficial for him to have another VA examination so that repetitive range of motion measurements and accurate muscle strength testing could be obtained.  

Therefore, the Board finds that the Veteran should be afforded another VA examination to determine the current level of severity of all impairment resulting from his service-connected left knee disability.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain the records pertaining to the Veteran's Social Security Administration disability benefits.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

3. The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

4. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected left knee disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, including repetitive range of motion testing results and muscle strength testing results.  If the examiner is unable to obtain the necessary information required for rating purposes, the examiner should so state with an explanation as to why they are unable to obtain the necessary information.   

Based on the examination results, the examiner should provide an opinion as to whether no effective function of the left knee remains other than that which would be equally well served by an amputation at the appropriate level with use of a suitable prosthetic appliance.

In addition, the examiner should provide an opinion concerning the impact of the Veteran's left knee disability on his ability to work, to include whether it is sufficient by itself or in conjunction with the Veteran's other service-connected disabilities as to render the Veteran unemployable.

The rationale for all opinions expressed must be provided.
5. The RO or the AMC should confirm that the examination report and any opinions provided comport with this remand and undertake any other development it determines to be warranted.

6. Then, the RO should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

